Citation Nr: 1530645	
Decision Date: 07/17/15    Archive Date: 07/24/15

DOCKET NO.  14-08 385	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to service connection for asbestosis.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Santiago, Associate Counsel



INTRODUCTION

The Veteran served on active duty from October 1968 to May 1972.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an April 2013 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.

In April 2015, the Veteran testified at a Board video conference hearing before the undersigned Veterans Law Judge.

In June 2015, the Board requested a medical expert opinion from the Veterans Health Administration (VHA) pursuant to 38 C.F.R. § 20.901 (2014).


FINDING OF FACT

Resolving reasonable doubt in the Veteran's favor, his asbestosis is due to in-service asbestos exposure.


CONCLUSION OF LAW

The criteria for service connection for asbestosis have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Generally, service connection requires evidence of a current disability, evidence of in-service incurrence or aggravation of an injury or disease, and evidence of a nexus between the current disability and the in-service disease or injury.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303; Pond v. West, 12 Vet. App. 341 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995).

At the Board hearing, the Veteran essentially asserted that he should be granted service connection for asbestosis because of his in-service exposure to asbestos, working in the boiler rooms of ships as a boilerman in the Navy.  The Veteran's service personnel records indicate that he served in the Navy as a boilerman and was assigned to the "after fireroom" and to clean-up detail.  The Veteran further explained, in an April 2013 statement, that he was exposed to asbestos in service over a period of four years maintaining asbestos-covered pipes in ships' boiler rooms, that the hot and dry conditions as well as the ships' movement caused asbestos fibers to become airborne, and that the boiler rooms were enclosed spaces.  He also stated that the ships on which he worked were commissioned in 1944 and 1945.  It is well known that during World War II, several million people employed in U.S. shipyards and U.S. Navy veterans were exposed to chrysotile products as well as amosite and crocidolite because these varieties of asbestos were used extensively in military ship construction.  See VA's Adjudication Procedures Manual, M21-1, Part IV, Subpart ii, Chap. 2, Sec. C, Para. 9a-g.  The Board finds that the details the Veteran provided at the hearing and in his statement are credible and consistent with his duties in the Navy.

The Veteran also submitted an x-ray evaluation, dated October 1995, from a physician board-certified in internal medicine, pulmonary diseases, and critical care.  That evaluation showed the following impression: pleural changes consistent with asbestos-related pleural disease in a subject with an appropriate exposure history and an adequate latent period.  Additionally, the medical evidence of record includes January 2013 computed tomography (CT) results that shows asbestos-related pleural disease and that "suggest early asbestosis."

In February 2013, the Veteran was afforded a VA examination, and the VA examiner, a nurse practitioner, opined that the Veteran's current asbestosis was more consistent with his 38 years of post-service employment as a telephone repairman.  In providing that opinion, the VA examiner relied, in part, on the 2013 CT results indicating "early" asbestosis.

The Board notes that the Veteran credibly testified that his post-service job as a telephone repairman involved working out in the open, 90 percent of the time, with no asbestos exposure.  Further, he stated that his work indoors involved modern homes or facilities without asbestos and that his employer trained him to identify asbestos.  Moreover, the Veteran submitted multiple statements, from supervisors and co-workers from his post-service job, supporting the Veteran's assertions that he was not exposed to asbestos while working for the telephone company.

Given that the Veteran has a current diagnosis of asbestosis (see February 2013 VA examination report) and that the Board finds that he experienced asbestos exposure in service, the question in this case is whether there is a nexus between his current asbestosis and service.  In June 2015, the Board requested a VHA expert medical opinion to address the matter, which was received in July 2015.

In the opinion, a pulmonologist opined that "the available information regarding the asbestos exposure history and the radiographic findings support that the Veteran's asbestos related lung disease is most likely related to his work as a boiler man while active duty in the Navy."  The expert also stated that asbestos-related lung disease can have a prolonged latency period, with symptoms frequently presenting 20 to 30 years after exposure and that the findings of pleural plaques consistent with asbestos exposure in the 1995 x-ray would be within the time frame of asbestos-related lung disease from the Veteran's in-service exposure.  Furthermore, the pulmonologist noted that the VA examiner's report seems to be partly quoted verbatim from a web site which appears to be sponsored by a legal firm.

Given the positive nexus opinion provided by a medical expert in lung disease, the Board finds that the evidence is at least in relative equipoise regarding whether or not the Veteran's asbestosis is related to his service.  Therefore, resolving doubt in the Veteran's favor, the Board finds that his asbestosis is due to in-service asbestos exposure, and service connection for asbestosis is therefore warranted.  See 38 U.S.C.A. §§ 1110; 5107(b); 38 C.F.R. §§ 3.102, 3.303; Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001).


ORDER

Service connection for asbestosis is granted.




____________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


